Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00161-CR

                                            Ziyad TAIYM,
                                               Appellant

                                                v.
                                           The STATE of
                                        The STATE of Texas,
                                              Appellee

                     From the 226th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2002CR8156
                              Honorable Sid L. Harle, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Sandee Bryan Marion, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 13, 2013

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Ziyad Taiym pled guilty to a charge of sexual assault pursuant to a plea agreement and was

placed on deferred adjudication for a period of six years. The State later filed a motion to adjudicate

guilt, alleging Taiym violated various conditions of his community supervision. After an

evidentiary hearing, the trial court found Taiym violated some of the conditions of his deferred

adjudication, adjudicated Taiym guilty, and sentenced him to twenty years in prison. After the

Court of Criminal Appeals granted Taiym an out-of-time appeal, he filed a motion for new trial,

which was overruled by operation of law. Taiym then timely filed a notice of appeal.
                                                                                                         04-13-00161-CR


         Taiym’s court-appointed appellate attorney filed a motion to withdraw and a brief in which

he concludes this appeal is frivolous and without merit. The brief demonstrates a professional

evaluation of the record and meets the requirements of Anders v. California, 386 U.S. 738 (1967),

High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978), and Gainous v. State, 436 S.W.2d 137

(Tex. Crim. App. 1969). Taiym was provided a copy of the brief and motion to withdraw and was

informed of his right to review the record and file his own brief. Taiym has not done so.

         After reviewing the record and counsel’s brief, we find no reversible error and agree with

counsel the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). We therefore grant the motion to withdraw filed by Taiym’s counsel and affirm the

trial court’s judgment. See id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997,

no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). 1


                                                             Luz Elena D. Chapa, Justice


Do not publish




1
  No substitute counsel will be appointed. Should appellant wish to seek further review of this case by the Texas Court
of Criminal Appeals, he must either retain an attorney to file a petition for discretionary review or file a pro se petition
for discretionary review. Any petition for discretionary review must be filed within thirty days after either this opinion
is rendered or the last timely motion for rehearing or motion for en banc reconsideration is overruled by this court.
See Tex. R. App. P. 68.2. Any petition for discretionary review must be filed with the clerk of the Court of Criminal
Appeals. See id. R. 68.3. Any petition for discretionary review must comply with the requirements of rule 68.4 of the
Texas Rules of Appellate Procedure. See id. R. 68.4.

                                                           -2-